DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities: missing co-pending application information is needed.
[0001] This application is continuation of International Application No. PCT/CN2020/092501, filed on May 27, 2020, entitled “METHODS FOR FORMING THREE-DIMENSIONAL MEMORY DEVICES,” which is hereby incorporated by reference in its entirety. This application is also related to co-pending U.S. application Ser. No. ______, Attorney Docketing No.: 10018-01-0126-US2, filed on even date, entitled “THREE-DIMENSIONAL MEMORY DEVICES,” co-pending U.S. application Ser. No. ______, Attorney Docketing No.: 10018-01-0126-US, filed on even date, entitled “THREE-DIMENSIONAL MEMORY DEVICES,” and co-pending U.S. application Ser. No. ______, Attorney Docketing No.: 10018-01-0126-US4, filed on even date, entitled “METHODS FOR FORMING THREE-DIMENSIONAL MEMORY DEVICES,” all of which are hereby incorporated by reference in their entireties.
Appropriate correction is required.  
Double Patenting
  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1, 2, 3, 4, 5, 6, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 4, 5, 6, and 19 of copending Application No. 16/913677 in view of Ohsaki (US 10,199,326).
  Claims 1, 2, 3, 4, 5, 6, and 18 of Application No. 16/913649 are substantially identical to claims 1, 2, 3, 4, 5, 6, and 19 of copending application 16/913677.  
Application No. 16/913649
Application No. 16/913677
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 18
Claim 19

 
 Claim 1 of Application No. 16/913649 is substantially identical to claim 1 of copending application 16/913677.  The difference being that the “memory stack” recited in lines 8 through 10 of 16/913649 is referred to as “interleaved stack conductive layers and stack dielectric layers” in 16/913677.  However, in view of the application it is clear that “memory stack” refers to “interleaved stack conductive layers and stack dielectric layers” see claim 3 and paragraph 42 of the application. 
  U.S. Patent No. 16/913677 does not teach a P-type semiconductor layer.
Ohsaki teaches the types of semiconductor conductivity are P type and N type, and the semiconductor layer of a stacked memory structure may be doped P or N type (column 7 lines 20-35).
 It would have been obvious to one of ordinary skill in the art to use to substitute N type for P type and vice versa because there are only two types of conductivity and those types are known to be commonly exchanged.
Subsequent claims 2 through 6 of Application No. 16/913649 are likewise substantially identical to claim 2 through 6 of Application No. 16/913677, and claim 18 of Application No. 16/913649 is substantially identical to claim 19 of Application No. 16/913677.
 Claim Objections
Claims 1 through 9, 11 and 12 objected to because of the following informalities:  
Claim 1 recites “subsequently forming” in line 2, however, no precedent step was disclosed.  The examiner suggests “sequentially forming”.
Claim 3 recites “interleaved the stack dielectric layers” in line 6.  The examiner suggests “the interleaved stack dielectric” for proper antecedence.  
 Claim 11 recites “interleaved the stack dielectric layers” in line 8.  The examiner suggests “the interleaved stack dielectric” for proper antecedence.  
Appropriate correction is required. 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



 Claim 6 and 10 through 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the part of the doped semiconductor channel" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is ambiguous because although “part of the semiconductor channel” was cited in line 4 and “doping the part” in line 5, the claim creates an ambiguity as to whether all of the part was doped or part of the part was doped. Clarification is required.
Claim 10 recites the limitation "the doped device layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is ambiguous because although the claim recites “doping, with an N-type dopant, a device layer” in line 3 it is not clear that “the doped device layer” refers to the device layer doped with N-type dopant or if there is “a doped device layer” that was not disclosed. Clarification is required.
Claim 14 recites the limitation "the part of the doped semiconductor channel" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The limitation is ambiguous because although “part of the semiconductor channel” was cited in line 4 and “doping the part” in line 5, the claim creates an ambiguity as to whether all of the part was doped or part of the part was doped. Clarification is required.
Claims 11 through 17 are rejected as depending and incorporating claim 10. 
Allowable Subject Matter
Claims 7, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 through 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
 The prior art does not teach:
A method for forming a three-dimensional memory device, comprising: forming a sacrificial layer on a substrate, an N-type doped semiconductor layer on the sacrificial layer, and a dielectric stack on the N-type doped semiconductor layer; forming a channel structure; removing the substrate and the sacrificial layer to expose an end of the channel structure; and replacing part of the channel structure abutting the N-type doped semiconductor layer with a semiconductor plug, after replacing the part of the channel structure abutting the N-type doped semiconductor layer with the semiconductor plug, forming a source contact in contact with the N-type doped semiconductor layer.
 A method for forming a three-dimensional memory device, comprising: forming a peripheral circuit on a first substrate; forming a channel structure extending vertically through a memory stack and an N-type doped semiconductor layer above a second substrate; bonding the first substrate and the second substrate in a face-to-face manner, such that the memory stack is above the peripheral circuit; removing the second substrate to expose an upper end of the channel structure; and 
  Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/DAVID J GOODWIN/Examiner, Art Unit 2817